PER CURIAM.
Sheldon Clark appeals his convictions for first degree murder and burglary of a dwelling.*
First, assuming without deciding that duress can be a defense to a felony murder charge, see Wright v. State, 402 So.2d 493, 498 n. 8 (Fla. 3d DCA 1981), we conclude that the defense request for a jury instruction on duress was properly denied, because there was no competent evidence of duress. Second, the motion for judgment of acquittal on the burglary count was correctly denied. See Nicarry v. State, 795 So.2d 1114, 1116 (Fla. 5th DCA 2001), review denied, 819 So.2d 138 (Fla.2002); Britton v. State, 604 So.2d 1288, 1290 (Fla. 2d DCA 1992).
Affirmed.

 He does not challenge his conviction on possession of a firearm by a convicted felon.